Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 19, 2014                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  148056 & (21)                                                                                        Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Mary Beth Kelly
                                                                                                            Brian K. Zahra
            Plaintiff-Appellee,                                                                     Bridget M. McCormack
                                                                                                          David F. Viviano,
  v                                                                 SC: 148056                                        Justices
                                                                    COA: 316467
                                                                    Wayne CC: 08-009312-FC
  DAVID ROARK,
             Defendant-Appellant.
  _________________________________________/

         By order of February 28, 2014, the defendant’s previously appointed appellate
  counsel was directed to file a supplemental brief. On order of the Court, the brief having
  been received, the application for leave to appeal the October 25, 2013 order of the Court
  of Appeals is again considered and, pursuant to MCR 7.302(H)(1), in lieu of granting
  leave to appeal, we REMAND this case to the Court of Appeals for consideration of the
  defendant’s May 29, 2013 delayed application for leave to appeal as on leave granted.
  Because the defendant waited more than five months before filing an untimely request for
  the appointment of appellate counsel, the defendant is not entitled to review under the
  standard applicable to direct appeals. However, the defendant’s previously appointed
  appellate attorney failed to comply with Administrative Order 2004-6, Minimum
  Standards for Indigent Criminal Appellate Defense Services, Standard 5. Counsel did not
  seek to withdraw pursuant to Anders v California, 386 U.S. 738; 87 S. Ct. 1396; 18 L. Ed. 2d
493 (1967). Therefore costs are imposed against the attorney, only, in the amount of
  $1,000 to be paid to the Clerk of this Court.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 19, 2014
         t1112
                                                                               Clerk